Name: Commission Regulation (EC) No 2823/95 of 6 December 1995 on detailed rules for the application of Council Regulation (EC) No 2179/95 to the management of a quota of dog and cat food falling within CN code 2309 10 originating in Hungary
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  Europe;  international trade
 Date Published: nan

 No L 292/14 fENl Official Journal of the European Communities 7. 12. 95 COMMISSION REGULATION (EC) No 2823/95 of 6 December 1995 on detailed rules for the application of Council Regulation (EC) No 2179/95 to the management of a quota of dog and cat food falling within CN code 2309 10 originating in Hungary monitor how much of the quota has been used up and to inform the Member States accordingly ; Whereas it should be laid down that import licences for the products in question under the abovementioned quota should be issued after a period for consideration and where necessary by applying a single percentage reduc ­ tion to the quantities applied for ; Whereas, in particular, care must be taken that the products in question are of Hungarian origin ; Whereas the items to be entered on the applications and licences should be laid down ; Whereas, in order to ensure efficient management of the arrangements provided for, the security for import licences under these arrangements should be fixed at ECU 25 per tonne ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 21 79/95 of 8 August 1995 providing for the adjustment, as an auto ­ nomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements and amending Regulation (EC) No 3379/94 opening and administering certain Community tariff quotas in 1995 for certain agricultural products and for beer, to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotia ­ tions ('), and in particular Article 8 thereof, Whereas, as part of the Europe Agreement concluded between the Community and its Member States on the one hand and Hungary on the other, concessions have been granted to the latter concerning certain agricultural products ; Whereas, following the accession of Austria, Finland and Sweden , these concessions have been adjusted to take into account, in particular, the arrangements for trade in the agricultural sector that existed between Austria and Hungary ; whereas to this end Council Regulation (EC) No 3379/94 (2), as last amended by Commission Regula ­ tion (EC) No 241 6/95 (3), provides for the opening of an autonomous tariff quota for 1995 of dog and cat food packed for retail sale falling within CN code 2309 1 0 and originating in Hungary ; whereas imports under this quota will benefit from a 80 % reduction in the applicable rates of duty, provided that Hungary takes the same measures in respect of the Community as those laid down in Article 3 (8) of Regulation (EC) No 2179/95 ; Whereas those measures have been introduced by that country ; whereas it is therefore appropriate, pursuant to Article 3 (10) of the same Regulation, to implement the measures provided for in Article 3 (8) with effect from 1 July 1995 ; Whereas it is necessary to lay down detailed rules for managing the quota ; whereas this form of management requires close cooperation between the Member States and the Commission, which must be in a position to HAS ADOPTED THIS REGULATION : Article 1 The products covered by CN code 2309 10 listed in the Annex hereto, originating in Hungary and benefiting from the tariff quota opened for the second half of 1995 reducing applicable customs duty to 20 % pursuant to Annex VII of Regulation (EC) No 2179/95, imy be imported into the Community in accordance with the provisions of this Regulation . Article 2 To be eligible, the import licence application shall be accompanied by the original attestation of origin in the form of an EUR 1 certificate issued or drawn up in Hungary. Article 3 1 . Applications for import licences shall be submitted to the competent authority in any Member State on the first working day of the week up to 1 p.m., Brussels time. The licence applications shall relate to a quantity of not less than five tonnes in product weight and not exceeding 1 000 tonnes. (') OJ No L 223, 20 . 9 . 1995, p. 29. 0 OJ No L 366, 31 . 12 . 1994, p. 3. 0 OJ No L 248 , 14 . 10 . 1995, p. 28 . 7. 12 . 95 | EN I Official Journal of the European Communities No L 292/ 15  NedsÃ ¦ttelse af toldsats med 80 % [Bilag i forord ­ ning (EF) nr. 2823/951  ErmÃ ¤Ã igung des Zolls um 80 % [Anhang der Verordnung (EG) Nr. 2823/95]  Ã ¤Ã µÃ »Ã Ã ½Ã µÃ ¹Ã ±Ã ºÃ Ã  Ã ´Ã ±Ã Ã ¼Ã Ã  Ã ¼Ã µÃ ¹Ã Ã ¼Ã ­Ã ½Ã ¿Ã  Ã ºÃ ±Ã Ã ¬ 80 % [Ã Ã ±Ã Ã ¬Ã Ã Ã ·Ã ¼Ã ± Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸ . 2823/951 2. The Member States shall forward the import licence applications to the Commission by telex or fax not later than 6 p.m., Brussels time, on the day of their submission . 3 . Not later than the Friday following the day of submission of the applications, the Commission shall determine and indicate to the Member States by telex or fax what licence applications it has approved . 4 . Upon receipt of the Commission notification , the Member States shall issue the import licences . The dura ­ tion of validity of a licence shall be calculated from the date of its issue . 5 . The quantity released for free circulation shall not be greater than that indicated in boxes 17 and 18 of the import licence . The figure '0' shall be entered to this effect in box 19 of the licence .  80 % customs duty reduction (Annex of Regula ­ tion (EC) No 2823/95)  Droit de douane rÃ ©duit de 80 % [Annexe du rÃ ¨gle ­ ment (CE) n0 2823/95]  Dazio doganale ridotto del 80 % [Allegato del regolamento (CE) n . 2823/95]  Met 80 % verlaagd douanerecht (bijlage bij Veror ­ dening (EG) nr. 2823/95)  Direito aduaneiro reduzido de 80 % [Anexo do Regulamento (CE) n ? 2823/95]  Arvotulli on alennettu 80 prosentilla [asetuksen (EY) N:o 2823/95 liite]  NedsÃ ¤ttning av tullsats med 80 % (Bilagan till fÃ ¶rordning (EG) nr 2823/95). Article 4 For products to be imported with the benefit of the reduction in customs duties provided for in Article 1 of this Regulation , the import licence application and the licence shall include : (a) In box 8 , the word 'Hungary'. The licence requires the product to be imported from that country. (b) In box 24, one of the following entries : Article 5 The rate of the security for the import licences provided for in this Regulation shall be ECU 25 per tonne. Article 6 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995 .  Derecho de aduana reducido un 80 % [Anexo del Reglamento (CE) n ° 2823/95] This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 December 1995. For the Commission Franz FISCHLER Member of the Commission No L 292/16 ( en I Official Journal of the European Communities 7. 12. 95 ANNEX The quantities imported under the CN code referred to in this Annex shall be subject to a 80 % reduction in the customs duty during the second half of 1995 CN code Description of goods Total quantity that may be imported from 1 July to 31 December 1995 2309 10 Dog or cat food, put up for retail sale 10 875 tonnes